Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Finnegan on November 17, 2021.
The application has been amended as follows:
IN THE CLAIMS
1. (Currently Amended) A stand, comprising:
a top portion comprising: a planar mat; and a first pair and second pair of pivot points, wherein the first pair are along a first end of the top portion and the second pair are along a second end opposite the first end, wherein the first pair is at a different upper elevation than the second pair relative to the planar mat;
a base portion comprising: a supporting surface; a third pair and fourth pair of pivot points, wherein the third pair are along a first end of the base portion and the fourth 
of pivot points and the second and fourth pair of pivot points respectively; and each adjustable segment linearly movable between a retracted condition and an elevated condition, whereby moving each adjustable segment alters an angle of incidence between said top and bottom portions.
4. (Currently Amended) The stand of claim 3, wherein the two adjustable segments engaging the two pivot points of the first pair of pivot points in such a way that said two pivot points are at different elevations relative to each other in relationship to the base portion, whereby a skewed orientation of the top portion is enabled for facilitating repairs to hard-to-reach portion of a supported vehicle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a base portion having a third and fourth pair of pivot points located at different lower elevations.  The closest prior art of Johnson US 6095499 teaches an adjustable stand having adjustable pivot points for the planar mat (220) see Fig. 18.  However, the base portion has two pivot point pairs (131) that are located at the same elevation. The prior art of record fails to disclose, teach or suggest alone or in combination, the claimed lower base portion having a pair of pivot points wherein one pair of pivot points is located at a lower elevation than another pair of pivot points, allowing for a skewing of the top portion relative to the base portion when adjusted.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723